Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-28, 30-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Franke (US9700079), in view of Franke 377  (US 2005/0131377 A1) and as an evidentiary reference Brady (www.brady.eu/en-eu/related-information/sorbents-and-spill/spc-faq-5).
Regarding claim 15. (New) Clothing bottoms configured to be worn on a lower portion of a user (Abstract discloses boxer-style pants and Figs. 1A-B illustrate the pants being worn on a lower portion of a user), the clothing bottoms comprising: 
an exterior portion (garment shell 64; col. 11, line 57) comprising: 
a crotch region (Abstract discloses a contracted crotch region 26), 

 	a second leg region coupled to the crotch region and configured to receive a second leg of the user (Figs. 1, 1A, 1B, 2A, 2B illustrate hanging legs of the boxer-style pants coupled to a crotch region 26); and 
an interior portion (absorbent structure 60; col. 11, lines 28-29) coupled to the exterior portion and disposed (garment shell 64; col. 11, line 57) within the crotch region (26) of the exterior portion (garment shell 64; col. 11, line 57), the interior portion (absorbent structure 60; col.11, lines 28-29) configured to receive a crotch portion of the user therein and retain liquids therein when the clothing bottoms is worn by the user (Fig. 2A illustrates the absorbent structure 60 attached to the web of the pants in the crotch region to retain liquid is disclosed in col. 11, lines 44 to lines 46), the interior portion comprising: 
a first layer (body side liner; Col. 11, lines 28-32) configured to contact the user, the first layer (body side liner; Col. 11, lines 28-32), 
a second layer (absorbent assembly; Col. 11, ln 28-32) disposed between the first layer and the exterior portion (Col. 11, ln 28-32 teaches the absorbent assembly is located between the body side liner and the outer cover or garment shell 64), the second layer (col. 9, ln 52- col. 10, ln 35 teaches the absorbent structure comprising the absorbent assembly is made of superabsorbent material) comprising a second absorbent material ()and 2 US.134315438.01App. No. 16/441,705 Docket No.: 514816.000004
a third layer disposed between the second layer and the exterior portion (col. 11, ln 57- col. 12, ln 6 teaches the garment shell 64 can be a single layer of material or a multi-layered laminate structure.  A multilayered garment structure would place a third layer between the second layer and the exterior portion), the third layer comprising an impermeable material (col. 11, ln 57- col. 12, ln 6 teaches a suitable garment shell 64 material is spun bound polypropylene 
wherein the clothing bottoms are washable and reusable (Col. 11, lines 57-60, state "The garment shell 64 is suitably constructed of materials that are comfortable against the skin and non-irritating, it is contemplated that the garment shell can be either disposable or durable". The examiner understands the term "durable" to mean not disposable but reusable and washable. Col. 9, lines 39-51, also states “The absorbent structure 60 can be attached to the garment shell 64 at the front waist edge 38 and back waist edge 39, or at some point below the front waist edge 38 and back waist edge 39 on the front region 22 and back region 24 (FIGS. 2A and 2B).  Alternatively, the absorbent structure 60 can be attached to the garment shell 64 in the contracted crotch region 26. The absorbent structure 60 may be either permanently attached to the garment shell 64 or refastenably attached to the garment shell 64 to allow for replacement of absorbent structures 60 when the absorbent structures 60 become soiled.” The durable garment shell can be used over and over again by replacing the garment shell 64 or by cleaning the durable garment shells having permanently attached absorbent structures.).  
However, Franke is silent regarding the claim limitation wherein the first layer (body side liner; Col. 11, lines 28-32) comprises a first absorbent material.
However, Franke 377 teaches absorbent garments having liners comprising first absorbent material.  Specifically, para [0065] states “Alternatively, the body side liner 148 can be more hydrophilic or can have essentially the same affinity for moisture as the absorbent body 150 to present a relatively wet surface to the wearer to increase the sensation of being wet. This wet sensation can be useful as a training aid. The hydrophilic/hydrophobic properties can be varied across the length, width and depth of the body side liner 148 and absorbent body 150 to achieve the desired wetness sensation or leakage performance.”

Regarding claim 16, dependent from claim 15, Franke discloses the claim limitation wherein the interior portion is configured to retain a multiple of its weight in liquid (Col. 10, lines 36-47, discloses wherein the interior portion comprising one or more superabsorbent material capable of absorbing at least about 15 times its weight in water, and desirably is capable of absorbing more than about 25 times its weight in water).  
Regarding claim 17, dependent from claim 15, Franke disclose the claim limitation wherein the clothing bottoms lack wicking fabric (surge layer; col. 10,line 63- col. 11, line 8 states the absorbent structure 60 may include a surge layer that stores or transports liquid, a wicking fabric. A surge layer is lacking from the illustrated embodiments).  
Regarding claim 18, dependent from claim 15, Franke describes the claim limitation further comprising a waistband (waist elastic member 58; col. 7, ln 13-31; Fig. 51) attaching the interior portion (absorbent structure 60; col. 11, lines 28-29) to the exterior portion (garment shell 64; col. 11, line 57; Fig. 2A illustrates waist elastic member 59 attaching the interior portion 60 to the exterior portion 64). 
Franke and Franke 377, as described above, are silent regarding the claim limitation wherein the first layer (body side liner; Col. 11, lines 28-32) extends from the waistband (waist elastic member 58; col. 7, ln 13-31; Fig. 51) to a bottom of the interior portion (absorbent structure 60; col. 11, lines 28-29).  
However, Franke 377, teaches that the absorbent assembly 24 has a body side liner 148 (para [0060]) having a front waist end 138 and back waist end 140 (para [0058]) that extends from the waistband (elastic members 64, waist band elastics; para [0057] to the bottom of the interior portion (absorbent assembly 24, para [0040]) as illustrated in Fig. 3 to enhance fluid collection.  

Regarding claim 19, dependent from claim 18, Franke discloses wherein the second layer (absorbent assembly; Col. 11, ln 28-32) extends from a seam (containment flap 62; Fig. 3A illustrates the containment flaps 62 are band shaped; col. 11, ln 15-27 teaches the containment flaps 62 are elasticized and are joined to the absorbent assembly forming a seam; Franke 377 teaches in para [0071] how flap elastic members are operatively joined to the containment flaps.)  disposed apart from the waistband (waist elastic member 58; col. 7, ln 13-31; Fig. 51)  to the bottom of the interior portion (the containment flap 62 in some embodiments is attached to the waist band but the containment bands run around the legs of the user and portions of the containment bands are disposed from the waistband).  In addition, Col. 9, lines 39-51, of Franke states “The absorbent structure 60 can be attached to the garment shell 64 at the front waist edge 38 and back waist edge 39, or at some point below the front waist edge 38 and back waist edge 39 on the front region 22 and back region 24 (FIGS. 2A and 2B). “   
Regarding claim 20, dependent from claim 15, Franke discloses the claim limitation wherein the interior portion surrounds an entire inner circumference of the exterior portion (Col. 11, lines 28-43 teaches an alternative pant-like garment insert could be used for the absorbent structure 60 similar to training pants such as HUGGIES or PULL-UPS, and may include front and back panels in addition an absorbent assembly located from front to back resulting in the interior portion surrounding an entire inner circumference of the exterior portion).  
Regarding claim 21, dependent from claim 15, Franke discloses wherein the interior portion (absorbent structure 60; col. 11, lines 28-29) defines a first leg hole and a second leg hole (col. 11, lines 
Regarding claim 22, dependent from claim 21, Franke discloses the claim limitation wherein the first leg hole and the second leg hole are defined by finishing seams (Franke discloses the limitations of claim 12, “wherein the first leg hole perimeter comprises a first finishing seam (containment flap 62; col. 11, ln 15-27) and the second leg hole perimeter comprises a second finishing seam (containment flap 62; col. 11, ln 15-27).” Illustrated in Fig. 3A).  
Regarding claim 23, dependent from claim 15, Franke and Franke 377 discloses the claim limitation wherein the interior portion includes two circular seams (Franke discloses the limitations of claim 12, “wherein the first leg hole perimeter comprises a first finishing seam (containment flap 62; col. 11, ln 15-27) and the second leg hole perimeter comprises a second finishing seam (containment flap 62; col. 11, ln 15-27).” Illustrated in Fig. 3A. Col. 11, lines 28-43 discuss embodiments having pant-like garments including circular seams.  In addition, Claim 4 of Franke 377 teaches the absorbent assembly is configured to encircle the legs of the wearer.).  
Regarding claim 24, dependent from claim 23, wherein the two circular seams (containment flaps 62; col. 11, ln 15-27 teaches containment flaps provide a barrier to the flow of liquids) are configured and arranged to form liquid barriers (col. 11, lines 28-43 disclose a pant-like garment insert having a second leg hole configured to provide a second liquid-retaining barrier around the legs of the user as training pants such as PULL-UPS® and as shown in Fig. 2A).  
Regarding claim 25, dependent from claim 23, Franke discloses the claim limitation wherein the two circular seams (containment flap 62; Fig. 3A illustrates the containment flaps 62 are band shaped; col. 11, ln 15-27 teaches the containment flaps 62 are elasticized) comprise elastic bands.  
Regarding claim 26, dependent from claim 23, Franke is silent regarding the claim limitation wherein the two circular seams (containment flaps 62; col. 11, ln 15-27) comprise nylon and spandex.  
thermoplastic elastomeric polymers (nylon) and a plurality of dry-spun coalesced multifilament spandex elastomeric threads. In one particular embodiment, for example, the waist elastic member 58 includes a plurality of dry-spun coalesced multifilament spandex elastomeric threads sold under the trade name LYCRA® and available from Invista Corporation, Wilmington, Del., U.S.A.  Alternatively, multiple strands of 310 decitex LYCRA® may be also laminated at 250% elongation between spunbond facings in addition to an adhesive.“  The materials used to make an elastic waist member 58 seams would be used to make other seams including the two circular seams (containment flaps 62) located around the legs of the user.   Col. 7 lines 32- col. 8 line 49 teach the use of a combination of elastic, delayed retraction materials, and/or non-elastic materials to form seams, such as a waist elastic member 58 or leg seams, to allow the pants to be comfortable and allow them to fit wearers in a wide range of sizes and shapes.  Combining nylon and spandex to make seams in pants as taught by the methods of Franke such that the pants would be comfortable to allow them to fit wearers having a wide range of sizes has been proven by Franke and would yield predictable results if used on circular (leg) seams so the pants are comfortable on users having varying leg sizes and shapes.  
Consequently it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the circular seams (containment flaps 62) of Franke to comprise nylon and spandex legs such that the pants are comfortable and are able to fit wearers having a wide range of leg sizes and shapes.  
Regarding claim 27, dependent from claim 23, Franke is silent regarding the claim limitation wherein the two circular seams comprise around 70% nylon and around 30% spandex.  
thermoplastic elastomeric polymers (nylon) and a plurality of dry-spun coalesced multifilament spandex elastomeric threads. In one particular embodiment, for example, the waist elastic member 58 includes a plurality of dry-spun coalesced multifilament spandex elastomeric threads sold under the trade name LYCRA® and available from Invista Corporation, Wilmington, Del., U.S.A.  Alternatively, multiple strands of 310 decitex LYCRA® may be also laminated at 250% elongation between spunbond facings in addition to an adhesive.“  An elastic waist member 58 is a seam disclosed to have a combination of elastic materials such as nylon and spandex though Franke does not specifically disclose an elastic material comprising around 70% nylon and around 30% spandex.  
In addition, Franke teaches in col. 7 lines 32- col. 8 line 49, that elastic materials used to make seams such as waist elastic member 58 include a material exhibiting delayed retraction or can in fact be non-elastic.  Delayed retraction materials may include those designed to retract relatively slowly following compression such as “temporarily inhibited” elastic materials. LYCRA®, or spandex, is included as a delayed retraction material.  The use of a combination of elastic, delayed retraction materials, and/or non-elastic materials to form seams, such as a waist elastic member 58 or leg seams, allows the pants to be comfortable and allow them to fit wearers in a wide range of sizes and shapes.  Consequently, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to optimize the two circular seams of Franke by using a combination of elastic, delayed retraction, and/or non-elastic materials to produce seams comprising a material comprising 70% nylon and 30% spandex for the comfort and support of wearers of various sizes. 

Regarding claim 30, dependent from claim 15, Franke and Franke 377 disclose the claim limitation wherein the interior portion (absorbent structure 60; col. 11, lines 28-29) includes leg holes that continuously circumscribe a user's legs (Franke discloses wherein the first leg hole perimeter comprises a first finishing seam (containment flap 62; col. 11, ln 15-27) and the second leg hole perimeter comprises a second finishing seam (containment flap 62; col. 11, ln 15-27); Illustrated in Fig. 3A. Col. 11, lines 28-43 discuss embodiments having pant-like garments including circular seams.  In addition, Claim 4 of Franke 377 teaches the absorbent assembly is configured to encircle the legs of the wearer.).  

Regarding claim 31, dependent from claim 15, Franke and Franke 377 as described above for claim 15, does not disclose the claim limitation wherein the first layer (body side liner; Col. 11, lines 28-32) extends from a waistband (waist elastic member 58; col. 7, ln 13-31; Fig. 51) and around leg holes of the interior portion (absorbent structure 60; col. 11, lines 28-29).  
However, Franke 377, teaches that the absorbent assembly 24 has a body side liner 148 (para [0060] having a front waist end 138 and back waist end 140 (para [0058]) that extends from the waistband (elastic members 64, waist band elastics; para [0057] and around the leg holes of the interior portion (absorbent assembly 24, para [0040]) as illustrated in Fig. 3, where the legs are positioned on each side of the body side liner 148, to enhance fluid collection.  
Consequently it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the liner of Franke such that the first layer (body side liner) extends from the waistband and around leg holes of the interior portion as taught by Franke and Franke 377 to enhance fluid collection.
Regarding claim 32, dependent from claim 31, Franke and Franke 377 discloses the claim limitation wherein the second layer (absorbent assembly; Col. 11, ln 28-32) only extends along a portion of the first layer (body side liner; Col. 11, lines 28-32 in Franke). As illustrated in Fig. 3 of Franke 377 a body side liner 148 is placed on the surface of the absorbent assembly (absorbent assembly 24 in Franke 377) so that the second layer only extends along a portion (the bottom surface facing the absorbent layer) of the first layer (body side liner 148 in Franke 377). 
Consequently it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify 
Regarding claim 33, dependent from claim 32, Franke discloses the claim limitation wherein the third layer (col. 11, ln 57- col. 12, ln 6 teaches the garment shell 64 can be a single layer of material or a multi-layered laminate structure.  A multilayered garment structure would place a third layer between the second layer and the exterior portion) extends from the waistband (waist elastic member 58; col. 7, ln 13-31; Fig. 51) and around the leg holes of the interior portion (absorbent structure 60; col. 11, lines 28-29; Fig. 2A and 2B illustrates how the absorbent structure 60 encircles the legs forming leg holes).  
Regarding claim 35, dependent from claim 15, Franke discloses the claim limitation wherein the crotch region lacks seams (abstract describes the boxer-style pant and having side seams and a contracted crotch region wherein the crotch lacks seams).
Claims 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Franke (US9700079), in view of Franke 377  (US 2005/0131377 A1), further in view of McGilloway (US 2018/0256419 A1)  and as an evidentiary reference Brady (www.brady.eu/en-eu/related-information/sorbents-and-spill/spc-faq-5).
Regarding claim 29, dependent from claim 15, Franke and Franke 377 as described above is silent regarding the claim limitation wherein the first absorbent material comprises bamboo fabric. 
However, McGilloway teaches fully padded disposable diapers having an absorbent padded lining 9 comprising bamboo in para [0036], [0041], [0044] and [0047].  The bamboo material is described as eco-friendly, chlorine and fragrance free, sustainable hypoallergenic, naturally breathable liquid absorbing material that forms usable fabrics.
Consequently it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify 
Regarding claim 34, dependent from claim 33, Franke teaches the claim limitation wherein the second absorbent material comprises a material different from bamboo (col. 9, ln 52- col. 10, ln 35 teaches the absorbent structure comprising the absorbent assembly is made of superabsorbent material that is not bamboo).  Franke and Franke 377, as described in the claims dependent therefrom, is silent regarding the claim limitation wherein the first absorbent material comprises bamboo fabric.
However, McGilloway teaches fully padded disposable diapers having an absorbent padded lining 9 comprising bamboo in para [0036], [0041], [0044] and [0047].  The bamboo material is described as eco-friendly, chlorine and fragrance free, sustainable hypoallergenic, naturally breathable liquid absorbing material that form usable fabrics. 
Consequently it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pants of Franke so that the first absorbent material is bamboo.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781